TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00568-CV



                         Office Leasing Advisors, Inc., Appellant

                                              v.

                                  Texas.Net, Inc., Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. GN403892, HONORABLE PETER M. LOWRY, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellant Office Leasing Advisors, Inc. has filed a motion to dismiss the appeal.

We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: November 7, 2005